
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


LEASE AGREEMENT entered into by and between PARQUE INDUSTRIAL MEXICALI, S.A. DE
C.V., (hereinafter referred to as PIMSA), herein represented by MR. EDUARDO
MANUEL MARTINEZ PALOMERA, Party of the First Part, and by COASTCAST CORPORATION,
S.A., (hereinafter referred to as COMPANY), herein represented by MR. FERNANDO
DIAZ CASTILLO, Party of the Second Part, pursuant to the following RECITALS and
CLAUSES:


R E C I T A L S


I. PIMSA hereby declares that:

        A.    It is a company organized and existing under the Mexican General
Corporation Law, as per Public Instrument Number 20,032, executed before
Attorney Fernando Diaz Ceballos, Notary Public Number Four of the City of
Mexicali, Baja California, Mexico.

        B.    Mr. Eduardo Manuel Martinez Palomera is its Attorney-In-Fact, as
it appears in Public Instrument Number 31,019, Volume 569, executed on November
26, 1997, before Attorney Fernando Diaz Ceballos, Notary Public Number Four of
the City of Mexicali, Baja California, Mexico.

        C.    PIMSA's registration number at the Federal Registry of Taxpayers
is: PIM-790807-D96.

        D.    The address at which it has its principal place of business is
Avenida Galaxia Number 18-B, Mexicali Industrial Park I, Mexicali, Baja
California, Mexico.

        E.    PIMSA has developed the Mexicali Industrial Park I, Mexicali
Industrial Park II, Mexicali Industrial Park III and the Mexicali Industrial
Park IV. The Mexicali Industrial Park I, hereinafter referred to as the
Industrial Park, is more specifically shown and described on Exhibit "A", which
is attached hereto and made a part hereof.

        F.    The parties desire to enter into a Lease of Lots 5, 6, 7, 8, and a
portion of Lots 4 and 9 of Block 5, the size of which is 65,220.58 Square Feet
(6,059.14 Square Meters, approximately), located in the Mexicali Industrial Park
I, at Avenida Galaxia Number 50, and of certain improvements constructed on the
land. The land and PIMSA's Improvements together shall hereinafter be referred
to as the Leased Property.

        G.    That it has previously applied for and obtained financial loans
through Mexican and Foreign Banking and Lending Institutions, with which funds,
buildings and improvements located in the Industrial Parks have been, are being
and will be constructed.

II. COMPANY hereby declares that:

        A.    It is a company organized under the Mexican General Corporation
Law as per Public Instrument Number 28,658, Volume 478, executed on January 26,
1994, before Attorney Fernando Diaz Ceballos, Notary Public Number Four of the
City of Mexicali, Baja California, Mexico.

        B.    Mr. Fernando Diaz Castillo verifies his capacity as General
Director of Operations and General Manager of COMPANY as per Public Instrument
Number 32,873, Volume 623, executed on August 07, 2001, before Attorney Fernando
Diaz Ceballos R., Notary Public Number Four of the City of Mexicali, Baja
California, Mexico.

        C.    COMPANY's registration number at the Federal Registry of Taxpayers
is: CCO-821123-QA1.

        D.    The address at which it has its principal place of business is
Calle Mercurio Number 30, Mexicali Industrial Park I, Mexicali, Baja California,
Mexico.

--------------------------------------------------------------------------------

Pursuant to the above, the parties agree as follows:


C L A U S E S


I. SCOPE OF LEASE AGREEMENT.

        On the express terms and conditions set forth hereinafter, the scope of
this Lease Agreement is as follows: PIMSA hereby leases to COMPANY and COMPANY
hereby leases from PIMSA the land located in the Industrial Park as described on
Exhibit "B", which is attached hereto and made a part hereof, and PIMSA's
Improvements as more specifically described hereinafter in this Lease Agreement.

II. CONSTRUCTION BY PIMSA.

        A.    PIMSA has, at its expense, constructed on the land a Shell
Building the size of which is 36,520.53 Square Feet (3,392.84 Square Meters,
approximately) which shall hereinafter be referred to as PIMSA's Improvements.
Said PIMSA's Improvements have been constructed in accordance with plans and
specifications which have been approved by PIMSA and COMPANY and such approval
is hereby acknowledged by the parties.

        B.    PIMSA has constructed all PIMSA's Improvements in accordance with
all laws, ordinances, regulations, and orders of governmental authorities, and
Industrial Park Regulations which are attached hereto as Exhibit "C". The term
"Improvements" shall, depending on the context, refer to either "PIMSA's
Improvements", "COMPANY's Improvements" or both. The term "COMPANY's
Improvements" shall refer to those improvements identified in Clause III.A.
below.

        C.    The Leased Property is considered Ready for Occupancy.

        D.    Upon prior written consent of PIMSA, COMPANY may at any time prior
to the commencement of the term hereof, at its sole risk, enter upon and install
such trade fixtures and equipment in the Leased Property as it may elect;
provided, however that COMPANY shall provide evidence of insurance satisfactory
to PIMSA.

III. INSTALLATIONS BY COMPANY.

        A.    COMPANY may, at its expense, install on the Leased Property, such
trade fixtures, equipment and furniture as it may deem necessary; provided that
such items are installed and are removable without damage to the structural
integrity of PIMSA's Improvements. Said trade fixtures, equipment and furniture
shall remain COMPANY's property and unless COMPANY is in default hereunder,
shall be removed by COMPANY on or before the expiration date of the term hereof.
COMPANY may also install temporary improvements in the interior of PIMSA's
Improvements upon the Leased Property provided that such COMPANY's Improvements
are installed and are removable without damage to the structure of the PIMSA's
Improvements. Such COMPANY's Improvements shall remain property of COMPANY and,
unless COMPANY is in default hereunder, shall be removed by COMPANY upon
expiration of the term hereof or earlier termination of this Lease. COMPANY
shall repair, at its sole expense, all damage caused by the installation or
removal of trade fixtures, equipment, furniture or temporary COMPANY's
Improvements, reasonable wear and tear excepted.

        B.    COMPANY shall perform all installations in accordance with all
laws, ordinances, regulations, orders of governmental authorities, and the
Industrial Park Regulations which are attached hereto as Exhibit "C".

2

--------------------------------------------------------------------------------


IV. LEASE TERM AND COMMENCEMENT DATE.

        A.    Lease Agreement.    This Lease Agreement shall be effective from
the Commencement Date until the same is terminated as provided hereinafter, the
complete period of tenancy being referred to herein as the "Lease Term".

        B.    Initial Lease Term.    The initial term of this Lease ("Initial
Term") shall commence on January 01, 2003, ("Commencement Date") and shall end
on the last day of the fifth (5th) consecutive full Lease Year, as said term is
hereinafter defined.

        C.    Lease Year.    The term "Lease Year" as used herein, shall mean a
period of twelve (12) consecutive full calendar months. The First Lease Year
shall begin on the Commencement Date of the term hereof, if the Commencement
Date of the term hereof shall occur on the first (1st.) day of a calendar month;
if not then the First Lease Year shall commence upon the first (1st.) day of the
next calendar month following the Commencement Date of the term hereof. Each
succeeding Lease Year shall commence upon the anniversary date of the First
Lease Year.

        D.    Option to Renew.    COMPANY shall have the right to extend the
term of this Lease Agreement upon the terms, conditions and rentals set forth
herein, for one (1) additional period of five (5) years, ("Extended term"), by
giving written notice to PIMSA not less than six (6) months prior to the
expiration of the Initial Term of this Lease Agreement, so long as COMPANY is
not then in default in payment of any installment on "Rent for the Initial
Term", or "Rent for the Extended Term", as applicable, hereunder or of any other
obligation hereunder.

V. RENT.

        A.    Initial Term.    As minimum payment for the Lease of the Leased
Property during the Initial Term hereof, COMPANY shall pay to PIMSA at the
address of PIMSA stated above, as minimum rent ("Payment for the Initial Term")
the amount of US$613,560.00 Dollars (Six Hundred Thirteen Thousand Five Hundred
Sixty 00/100 Dollars, Currency of the United States of America), plus ten
percent (10%) of Value Added Tax, to be paid in full at the execution of this
Agreement. However, COMPANY may, exclusively for the purpose of facilitating
such payment, pay the referred amount in sixty (60) consecutive and successive
monthly installments as follows:

        1.    US$30,678.00 Dollars (Thirty Thousand Six Hundred Seventy Eight
Dollars 00/100, Currency of the United States of America), plus ten percent
(10%) of Value Added Tax, upon the execution of this Contract which sum shall be
applied to the last three (3) installments of the "Payment for the Initial
Term".

        2.    Fifty Seven (57) equal, consecutive and successive installments in
the amount of US$10,226.00 Dollars (Ten Thousand Two Hundred Twenty Six Dollars
00/100, Currency of the United States of America), plus ten percent (10%) of
Value Added Tax, each installment payable in advance on the first (1st.) day of
each month during the Initial Term, commencing on the first (1st.) month of the
Initial Term.

        3.    Annual Inflationary Adjustment of the installments of the minimum
rent in the event the Payment for the Initial Term is performed in installments.
As of the first (1st.) day of the Second, Third, Fourth and Fifth Lease Years
the amount of the monthly installment of the "Payment for the Initial Term"
shall be increased for inflation and in accordance with the following
arithmetical formula:

        a)    The "Payment for the Initial Term", multiplied by

3

--------------------------------------------------------------------------------





        b)    The factor, expressed in percentage, composed by the sum of one
hundred (100) percentage points plus the percentage increase in the "Index" (as
defined hereinafter) occurring between the first (1st.) day of the Initial Term
and the last day of the Lease Year just then ending. For example, when
calculating the rent for the Third Lease Year of the Initial Term one would
compute the percentage increase occurring in the index between the first (1st.)
day of the First Lease Year and the last day of the Second Lease Year (or the
respective dates closest to those days) increased by one hundred (100)
percentage points. If the index has risen six percent (6%) in that time, the
"Payment for the Initial Term" shall be multiplied by one hundred and six
percent (106%).

        c)    The product shall be divided by sixty (60) and the result shall be
the amount of the monthly installment due for the Lease Year for which the
calculation is performed. The rent for each succeeding Lease Year shall be
computed in accordance with the provisions of this Paragraph 3.

        d)    In no event shall the monthly installment for any Lease Year of
the Initial Term be decreased below the monthly installment for the immediately
preceding Lease Year of the Initial Term.

        4.    Index Definition and Maximum Inflationary Increase of the "Payment
for the Initial Term". The term "Index" shall mean the United States Bureau of
Labor Statistics Consumer Price Index For All Urban Consumers (All Items, Los
Angeles-Riverside-Orange County, California area, 1982-1984=100) with an annual
CAP of ten percent (10%).

        If the compilation or publication of the Index is transferred to any
other department, bureau or agency of the United States government or is
discontinued, then the index most similar to the Index shall be used to
calculate the increases of the monthly installments of the "Payment for the
Initial Term" provided for herein. If PIMSA and COMPANY cannot agree on a
similar alternate index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the rules of such
Association then in force, and the decision of the arbitrators shall be binding
upon the parties. The cost of such arbitration shall be divided equally between
PIMSA and COMPANY.

        B.    Additional Payment to the "Payment for the Initial Term" or the
"Payment for the Extended Term" as this later term is hereinafter
defined.    With the exception of the income tax imposed upon PIMSA, and any tax
associated with the Sale or Transfer of the Leased Property or PIMSA's
Improvements, which shall be borne by PIMSA, COMPANY will pay to PIMSA, as
additional rent, an amount equal to the sum of all taxes and assessments of
every kind which are or may be at any time during the Initial Term or Extended
Term, levied against the Leased Property or the Lease Agreement, including but
not limited to value added tax, property tax and all such taxes and assessments
levied by any federal, state or municipal government, or any government
authority. All such taxes and assessments shall be paid by PIMSA and reimbursed
by COMPANY within ten (10) calendar days after the receipt showing the payment
thereof is presented to COMPANY by PIMSA.

        In calculating the amount of COMPANY's reimbursement, all taxes which
shall become due for the first and last years of the Lease Term shall be
apportioned prorata between PIMSA and COMPANY in accordance with the respective
number of months during which each party shall be in possession of the Leased
Property.

        C.    Renewal Terms.    

        1.    Grant and Manner of Exercise the Option to Renew.    COMPANY shall
have the option to extend the term of this Lease for one (1) additional period
of five (5) years, (the "Extended Term"). COMPANY shall give written notice to
PIMSA not less than six (6) months prior to the expiration of the Initial Term,
if COMPANY elects to exercise the option to extend granted herein.

4

--------------------------------------------------------------------------------

        2.    Rent.    As minimum payment for the Lease of the Leased Property
during the Extended Term of this Agreement, COMPANY shall pay to PIMSA at the
address of PIMSA stated above, as minimum rent, the amount equal to the result
of the following arithmetical formula:

        a)    The "Payment for the Initial Term", multiplied by

        b)    The factor, expressed in percentage, composed by the sum of one
hundred (100) percentage points plus the percentage increase in the Index during
all the preceding Lease Years of the Initial Term, this is, as of the
commencement of the Lease Term up to the last day of the Fifth Lease Year.

        c)    The product shall be the amount of the "Payment for the Extended
Term".

        3.    Payment Form.    Such "Payment for the Extended Term" shall be
paid in full on the first (1st.) day of the Extended Term. However, COMPANY may,
exclusively for the purpose of facilitating such payment, pay the "Payment for
the Extended Term" as follows:

        a)    Last three (3) monthly installments of the "Payment for the
Extended Term" shall be paid in advance upon the execution of the new Contract,
and

        b)    Fifty Seven (57) equal, consecutive and successive monthly
installments each one of them in an amount equal to the result of dividing the
"Payment for the Extended Term" by sixty (60). Each installment shall be paid in
advance on the first (1st.) day of each month during the Extended Term,
commencing on the first (1st.) month of the Extended Term.

        4.    Annual Inflationary Adjustment of the minimum "Payment for the
Extended Term", during the Extended Term in the event COMPANY performs such
payment in installments. As of the first (1st.) day of the First, Second, Third,
Fourth, and Fifth Lease Years of the Extended Term, the amount of the monthly
installment of the "Payment for the Extended Term" shall be increased for
inflation and in accordance with the following arithmetical formula:

        a)    The "Payment for the Extended Term", multiplied by:

        b)    The factor, expressed in percentage, composed by the sum of one
hundred (100) percentage points plus the percentage increase in the "Index" (as
defined hereinafter) occurring between the first (1st.) day of the Extended Term
and the last day of the Lease Year just then ending. For example, if calculating
the rent for the Third Lease Year of the Extended Term one would compute the
percentage increase occurring in the index between the first (1st.) day of the
First Lease Year of the Extended Term and the last of the Second Lease Year of
the Extended Term (or the respective dates closest to those days) increased by
one hundred (100) percentage points. If the index has risen six percent (6%) in
that time, the "Payment for the Extended Term" shall be multiplied by one
hundred and six percent (106%).

        c)    The product shall be divided by sixty (60) and the result shall be
the amount of the monthly installment due for the Lease Year for which the
calculation is performed. The rent for each succeeding Lease Year of the
Extended Term shall be computed in accordance with the provisions of this
Paragraph 4.

        Notwithstanding anything herein contained to the contrary, in the event
COMPANY chooses to pay the "Payment for the Extended Term" in installments, the
monthly installments for each Lease Year of the Extended Term shall not be
increased by an amount greater than ten percent (10%) of the monthly installment
for the immediately preceding Lease Year. In no event shall the monthly
installment for any Lease Year of the Extended Term be decreased below the
monthly installment for the immediately preceding Lease Year.

        D.    Currency.    COMPANY will pay the rent provided for in the above
Paragraphs A and C in Dollars, Currency of the United States of America, or in
Pesos, Mexican Currency, at the sale rate of

5

--------------------------------------------------------------------------------

exchange that Banco Nacional de Mexico, S. A. has in effect on the date such
sums are paid, as PIMSA may elect.

        The foregoing will not be considered to impede or hinder PIMSA's
possibilities and rights under Clause XII to negotiate or assign this Agreement
to Mexican or Foreign Banking and Lending Institutions.

        E.    Proration.    The installment for any partial month shall be
prorated.

        F.    Damages.    In the event this Lease Agreement is terminated by
PIMSA due to a default of COMPANY, PIMSA shall be entitled to keep and retain as
damages, all sums paid or deposited by COMPANY, as "Payment for the Initial
Term", or as the case may be, as "Payment for the Extended Term" if such
Payments were paid in full, and in the event COMPANY has chosen to pay the
"Payment for the Initial Term" or the "Payment for the Extended Term" in monthly
installments, to demand the payment in full of the main obligation consisting in
the "Payment for the Initial Term", or, as the case may be, the "Payment for the
Extended Term", in addition to any other remedy available to PIMSA under the
terms of this Agreement.

        G.    Setoff.    The payment of any "Payment for the Initial Term" or
"Payment for the Extended Term", or the payment of any monthly installment
thereof under this Lease, shall not be withheld or reduced for any reason
whatsoever, and COMPANY agrees to assert any claim, demand, or other right
against PIMSA only by an independent proceeding.

VI. USE.

        The Leased Property shall be used and occupied for any lawful industrial
purpose not in violation of the Industrial Park Regulations attached hereto as
Exhibit "C". COMPANY shall promptly and adequately comply with all laws,
ordinances and orders of all governmental authorities affecting the Leased
Property, and its cleanliness, safety and labor facilities applicable to the
COMPANY's use of the Leased Property. COMPANY shall not perform or omit any acts
that may damage the Leased Property, or be a nuisance, or menace to other
occupants of the Industrial Park.

6

--------------------------------------------------------------------------------

VII. INSURANCE.

        A.    Comprehensive Liability Insurance.    During the Lease Term,
COMPANY shall, at its own expense, obtain and maintain in full force a policy of
comprehensive liability insurance including property damage, that insures
COMPANY and PIMSA (and such other agents or employees of PIMSA, PIMSA's
subsidiaries or affiliates, or PIMSA's assignees or any nominee of PIMSA holding
any interest in the Leased Property, including without limitation, the holder of
any mortgage encumbering the Leased Property) against liability for damage or
injury to persons and property and for death of any persons occurring in or
about the Leased Property. The liability to such insurance shall be in the
amount of US$100,000.00 Dollars (One Hundred Thousand Dollars 00/100, Currency
of the United States of America).

        B.    Fire and Other Insurance.    During the Lease Term, COMPANY at its
sole expense, shall obtain and maintain in full force, in the amount of
US$1'045,000.00 Dollars (One Million Forty Five Thousand Dollars 00/100,
Currency of the United States of America), or as modified herein , a policy or
policies of insurance, at replacement value, for fire, lightning, explosion,
falling aircraft, smoke, windstorm, earthquake, hail, vehicle damage, volcanic
eruption, strikes, civil commotion, vandalism, riots, malicious mischief, debris
removal, steam boiler or pressure object or machinery breakage if applicable,
and flood insurance, on all the Leased Property, including but not limited to
the Shell Building, PIMSA's Improvements and COMPANY's Improvements. COMPANY
shall also obtain and maintain annual rental insurance in the amount of the
annual rent provided for herein in favor of PIMSA. COMPANY shall be responsible
for maintaining insurance on all of COMPANY's own property. Except for insurance
upon COMPANY's property, PIMSA or its appointee shall be named the COMPANY's
beneficiary of any and all proceeds from any such policy or policies, as their
interests may appear.

        C.    Form and Delivery of Policies.    Each insurance policy referred
to in the preceding paragraph shall be in a form approved by the Department of
Finance and Public Credit and written with one or more companies licensed to do
insurance in Mexicali, Baja California, Mexico, and shall provide that it shall
not be subject to cancellation or change except after at least thirty (30) days
prior written notice to PIMSA and prior written approval from PIMSA. The
policies, or duly executed certificates for them, together with copies of
receipts for payment of the premiums thereof, shall be delivered to PIMSA prior
to the Commencement Date of the Lease Term, as provided in Clause IV hereof; all
documents verifying the renewal of such policies shall be delivered to PIMSA at
least thirty (30) days prior to the expiration of the term of such coverage.
Prior to the Commencement Date of the Lease Term, each party shall procure and
maintain such insurance covering its own liability and property as each deems
appropriate.

        D.    Additional Insurance.    COMPANY shall obtain and maintain in full
force and effect such additional amounts of insurance as may be required by
PIMSA, from time to time, in accordance with the provisions of this Clause VII,
and in order to adequately and properly insure PIMSA of and for the then current
replacement value of the Leased Property.

        E.    Waiver of Subrogation.    The parties release each other, and
their respective authorized representatives, from any claims for damage to any
person or to the premises and to the fixtures, personal property, tenant's
improvements, and alterations of either PIMSA or COMPANY in or on the premises
that are caused by or result from risks insured against under any insurance
policies carried by the parties and in force at the time of any such damage. If
either party purchases insurance, the policy shall provide that the insurance
company waives all right of recovery by way of subrogation against either party
in connection with any damage covered by any policy. If a party hereto cannot
obtain such waiver of subrogation through reasonable efforts, it shall obain
insurance naming the other party as a coinsured under its policy in order to
accomplish the intent of this provision.

7

--------------------------------------------------------------------------------


VIII. TAXES AND ASSESSMENTS.

        COMPANY agrees to pay all taxes and assesments of every kind levied upon
any and all personal property of COMPANY, its successors and assigns, whether
same shall be or may become a lien upon the Leased Property. All such taxes and
assessments shall be paid by COMPANY before the same become delinquent. In the
event that this Contract is recorded at the Public Registry of Property, COMPANY
shall pay all costs of such recordation, including, but not limited to, notary
fees, charges and taxes required in connection therewith.

IX. REPAIRS, ALTERATIONS AND IMPROVEMENTS.

        A.    PIMSA.

        1.    After receipt of written notice from COMPANY, PIMSA at its
expense, shall with the minimum interference with COMPANY's normal use of the
Leased Property, diligently proceed to repair any structural defects in the roof
or exterior bearing walls, excepting normal use, wear and damage. PIMSA shall
not be liable for any damages, and shall not be obligated to make any repairs,
caused by any negligent act or omissions of COMPANY, its employees, agents,
invitees, or contractors. PIMSA shall have no other obligation to maintain or
repair any other portion of the Leased Property. PIMSA shall not be liable to
COMPANY for any damage resulting from PIMSA's failure to make any repairs,
unless COMPANY has notified PIMSA in writing of the need for such repairs, and
PIMSA has failed to commence such repairs within ten (10) days after said notice
has been given and failed to complete the same in a diligent manner.

        2.    If PIMSA fails to make the repairs described in Clause IX. A.,
COMPANY may, but shall not be required to, make or cause such repairs, to be
made, and PIMSA shall, on demand, immediately pay to COMPANY the actual cost of
the repairs.

        B.    COMPANY.

        1.    COMPANY, at its expense, shall keep and maintain in good order and
repair, except for normal use and wear, all of the Leased Property, except for
those obligations of PIMSA stated in Paragraph A.1., of this Clause, including
but not limited to, all plumbing, sewage and other utility facilities that are
within the Leased Property, as well as fixtures, partitions, walls (interior and
exterior, including painting as often as necessary), floors, ceilings, signs,
all air conditioning, heating and similar equipment, electrical substation,
doors, window, plate glass, 1" polyurethane insulation and the elastomeric
coating on the roof, and all other repairs of every kind and character to the
Leased Property. COMPANY at its expense, shall repair all leaks except those
caused by structural defects. The plumbing facilities shall not be used for any
other purpose than that for which they were constructed. The expense of any
breakage, stoppage or damage resulting from a violation of this provision, shall
be borne by COMPANY. COMPANY, at its expense, shall be responsible for the
maintenance of the landscaping and the sweeping of the streets and sidewalks,
adjacent to the Leased Property. COMPANY shall store all trash only temporarily
within the Leased Property, and shall arrange for the regular pick up of trash
at COMPANY's expense. COMPANY shall not burn any trash of any kind in or about
the Leased Property or the Industrial Park.

        2.    COMPANY shall require written consent from PIMSA to make any
alteration, improvement or addition to the exterior walls and roof of the Leased
Property with a cost exceeding US$5,000.00 Dollars (Five Thousand Dollars
00/100, Currency of the United States of America); and COMPANY shall not damage
any floors, walls, ceilings, partitions, or any wood, stone or ironwork or on
about the Leased Property.

8

--------------------------------------------------------------------------------






        3.    COMPANY shall keep the Leased Property free and clear of all
encumbrances and liens arising out of acts or omissions of COMPANY, including
those arising out of acts or construction done or ordered by COMPANY. However,
if by reason of any work performed, materials furnished or obligations incurred
by COMPANY with any third party, or any other act or omission by COMPANY, PIMSA
is made liable or involved in litigation, COMPANY shall hold harmless and
indemnify PIMSA including any costs and expenses, and attorneys' fees incurred
by reason thereof. Should COMPANY fail fully to discharge any such encumbrances
or liens within thirty (30) days after the date it has been instituted, or fail
to provide a bond acceptable to PIMSA in the event of contest, PIMSA, at its
option, may pay all or any part thereof. If PIMSA pays any such lien or
encumbrances or any part thereof, COMPANY shall, on demand, immediately pay
PIMSA the amount so paid, together with interest at the rate of twenty percent
(20%) per annum from the date of payment. No lien or encumbrance of any
character whatsoever created by an act or omission by COMPANY shall in any way
attach or affect the rights of PIMSA on the Leased Property.

X. UTILITY SERVICES.

        During the term of this Lease Agreement, COMPANY shall promptly pay for
any and all public and other utilities and related services furnished to the
Leased Property, including but not limited to, water, gas, electricity and
telephone charges.

        In order for the COMPANY to be able to use the electrical capacity
existing in the Leased Property as described in RIDER NUMBER I, COMPANY must
execute jointly with PIMSA and the Federal Electrical Commission (Comision
Federal de Electricidad and/or CFE), an agreement by means of which all three
(3) signature parties acknowledge that COMPANY will be allowed to use the KVA
capacity available in the Leased Property, as mentioned in RIDER NUMBER I, for
its use while COMPANY possesses the Leased Property as Lessee. This, as stated
in this Clause, is not to be misinterpreted as the possibility of COMPANY
receiving electricity up to the referred KVA free of charge from the CFE.
COMPANY will sign a similar agreement at the end of the term of the Lease
Agreement whereby the referred available capacity is returned to PIMSA, without
any compensation due by PIMSA.

XI. RIGHT-OF-WAY.

        PIMSA is hereby granted a right-of-way upon, across, over and under the
Leased Property for ingress, egress, installations, replacing, repairing and
maintaining all utilities, including but not limited to water, gas, telephones
and all electricity and any television or radio antenna system serving the
Leased Property. By virtue of this right-of-way it shall be expressly
permissible for the providing electrical and/or telephone company to erect and
maintain the necessary poles and other necessary equipment on the Leased
Property; provided that in exercising any right PIMSA may have under this Clause
XI, PIMSA agrees to cause only a minimum interference with COMPANY's use and
possession of the Leased Property.

XII. ASSIGNMENT AND SUBLETTING.

        A.    COMPANY shall have the right, upon prior written notice to PIMSA,
to assign or transfer this Lease Agreement, or any interest therein, or permit
the use of the Leased Property by any individual, corporation, or entity, or
sublease all or part of the Leased Property, provided, however, that in the
event of any such assignment, transfer or sublease, COMPANY and its GUARANTOR
shall remain liable for all its obligations under this Lease Agreement.

        B.    PIMSA shall have the right to assign and reassign, from time to
time, any or all of the rights and obligations of PIMSA in this Lease Agreement,
or any interest therein, without COMPANY's consent, provided that no such
assignment or reassignment shall impair any of the rights of COMPANY

9

--------------------------------------------------------------------------------


herein, and provided further, that PIMSA shall remain liable for all of its
obligations under this Lease Agreement. In the event of an assignment or
reassignment, COMPANY shall not diminish or withhold any of the rents payable
hereunder by asserting against such assignee any defense, setoff, or
counterclaims which COMPANY may have against PIMSA or any other person. COMPANY
hereby specifically waives, with respect to withholding of rent, any
preventative measures to guarantee payment of a claim, as provided by the Civil
Code.

XIII. SUBORDINATION.

        During the term of this Lease Agreement, PIMSA shall have the right to
encumber its interest in the Leased Property or in this Lease Agreement for any
purpose it deems convenient, and COMPANY shall and hereby does subordinate its
interest in this Lease Agreement and in the Leased Property to such encumbrance.
However, in the event such encumbrance is foreclosed or judicially enforced, the
one who holds the encumbrance shall agree to honor this Lease Agreement and
accept the performance by COMPANY of its obligations hereunder. COMPANY shall
execute any agreement which may be required by PIMSA in confirmation of such
subordination and submit whatever public financial data may normally be
requested by any trust, insurance company, bank or other recognized lending
institution.

        Once PIMSA shall have notified COMPANY in writing that it has assigned
its interest in this Lease Agreement to any lending institution as security for
a debt or other obligation of PIMSA, PIMSA shall not have the power to amend
this Lease Agreement so as to reduce the rent, decrease the term or modify or
negate any substantial obligation of COMPANY hereunder, or to accept a
rescission of this Contract, without the written consent of such lending
institution. Such obligation shall continue until the lending institution shall
have notified COMPANY in writing that such assignment has been terminated, on
the understanding that if PIMSA fails to obtain such lending institution's
approval to carry out the foregoing, the amendment of the term above mentioned
shall have no effect whatsoever as against such lending institution.

        In addition, if the lending institution should notify COMPANY in writing
requiring the payment of rents hereunder directly to such lending institution or
its representative, then COMPANY shall be obligated to pay to such lending
institution or its representative in the event the "Rent for the Initial Term",
or "Rent for the Extended Term", as applicable, is being paid in installments,
each subsequent installment on rent, coming due under this Lease Agreement
(together with any unpaid installment then past due), until the date on which
such lending institution notifies COMPANY authorizing payment of rent to PIMSA
or other party entitled thereto. COMPANY understands and agrees that PIMSA may
not collect any rent more than one (1) month in advance and COMPANY, at the
request of PIMSA, shall provide a statement that no such advanced payment has
been made; such document shall be binding upon COMPANY as against the lending
institution to which this Lease Agreement may be assigned. In addition, the
lending instutution shall not be bound to recognize those payments made to PIMSA
after the COMPANY has received notice requiring payments to be made to such
lending institution.

XIV. ACCESS TO LEASED PROPERTY.

        Without undue interference to COMPANY's operation, PIMSA or its
authorized representative shall have the right to enter the Leased Property
during all COMPANY business hours, and in emergencies at all times, to inspect
the Leased Property and to make repairs, additions, or alterations to the Leased
Property. For a period commencing ninety (90) days prior to the termination of
this Lease Agreement, PIMSA shall have access to the Leased Property for the
purpose of exhibiting it to prospective clients and may post usual for sale or
for lease signs upon the Leased Property. Except in case of emergency, PIMSA
shall give notice to COMPANY before entering the Leased Property, and COMPANY
shall have the right to accompany any representatives of PIMSA and prospective
clients.

10

--------------------------------------------------------------------------------

XV. DAMAGE OR DESTRUCTION.

        A.    Total.    In the event that the whole or a substantial part of the
Leased Property is damaged or destroyed by fire, act of nature, or any other
cause, so as to make COMPANY unable to continue the operation of its business,
PIMSA shall, within fifteen (15) days from the date of release of the Leased
Property by the corresponding authorities, determine whether the Leased Property
can be restored within six (6) months from the date of termination of the debris
removal, which shall not exceed forty five (45) days as of the referred date of
release, and notify COMPANY of said determination. If PIMSA determines that the
Leased Property cannot be restored within six (6) months, either PIMSA or
COMPANY shall have the right and option to immediately terminate this Lease
Agreement, by advising the other thereof by written notice, in which event PIMSA
will reimburse COMPANY the amount of the "Rent for the Initial Term", or "Rent
for the Extended Term", as applicable, in the event these concepts were paid in
full and are not being paid in installments. If PIMSA determines that the Leased
Property can be restored within said six (6) months, PIMSA shall, at its own
expense, to the extent of the funds awarded to PIMSA from the proceeds of the
insurance required under Clause VII hereinabove, proceed diligently to
reconstruct PIMSA's Improvements, and in such event, PIMSA shall accept in the
event the "Rent for the Initial Term", or "Rent for the Extended Term", as
applicable, is being paid in installments, in lieu of the installment on rent
payable during the period when COMPANY is substantially deprived of the use of
the Leased Property, any rental insurance proceeds which may be payable pursuant
to rental insurance provided for hereinabove.

        B.    Partial.    In the event the said damage caused to the Leased
Property does not prevent COMPANY from continuing the normal operation of its
business on the Leased Property, PIMSA and COMPANY shall repair said damage,
each party reconstructing that portion of the building and interior
installations for which it was responsible during the original construction;
provided that excluding damage or destruction to the parking lot during the
period required for such repair work of PIMSA's Improvements or the tenant
improvements, rental payable hereunder by COMPANY shall be equitably prorated to
the proportioned interference with COMPANY's use and possession of the Leased
Property occasioned by such damage and repair, and in such event, PIMSA, in the
event the "Rent for the Initial Term", or "Rent for the Extended Term", as
applicable, is being paid in installments, shall accept in lieu of the pertinent
installments to the rent payable hereunder, during the period when COMPANY is
partially deprived of the use and possession of the Leased Property, any rental
insurance proceeds attributable to rent which may be payable pursuant to said
insurance provided for hereinabove.

XVI. LIMITATION OF LIABILITY.

        Except for intentional or negligent acts or omissions of PIMSA, its
agents or employees, PIMSA shall not be liable to COMPANY or to any other person
whatsoever for any loss or damage of any kind or nature caused by the
intentional or negligent acts or omissions of COMPANY or other occupants of the
Industrial Park or of adjacent property, or the public, or other causes beyond
the control of PIMSA, including but not limited to, any failure to furnish, or
any interruption of any utility or other services in or about the Leased
Property. COMPANY recognizes that additions, replacements, and repairs to the
Industrial Park will be made from time to time, provided that the same shall not
substantially interfere with COMPANY's use and enjoyment of the Leased Property.

XVII. INDEMNIFICATION.

        COMPANY agrees to indemnify and save PIMSA harmless from any and all
claims for damages or losses of any nature whatsoever, arising from negligent
act or omission of COMPANY or its contractors, licensees, agents, invitees, or
employees, or arising from any accident, injury or damage whatsoever caused to
any person or property occurring in or about the Leased Property, or the areas
adjoining the Leased Property and from and against all costs and expenses,
including attorneys' fees, incurred thereby.

11

--------------------------------------------------------------------------------


        PIMSA agrees to indemnify and save COMPANY harmless from any and all
claims for damages or losses of any nature whatsoever, arising from negligent
act or omission of PIMSA or its contractors, licensees, agents, invitees, or
employees, or arising from any accident, injury or damage whatsoever caused to
any person or property occurring in or about the Leased Property, or the areas
adjoining the Leased Property and from and against all costs and expenses,
including attorneys' fees, incurred thereby.

XXIII. NOTICES.

        All notices under this Lease Agreement shall be forwarded to the
addresses mentioned in the RECITALS above, with a copy to the GUARANTOR of this
Lease Agreement, or such other addresses as may from time to time be furnished
by the parties hereto. Said notices shall be in writing and if mailed, shall be
deemed given ten (10) days after the date of mailing thereof. Duplicate notices
shall be sent by certified airmail, postage prepaid, to such additional
addresses as may from time to time be requested in writing by the parties
hereto.

XIX. COMPANY'S DEFAULT.

        A.    Each of the following shall be a default of COMPANY:

        1.    Vacation or abandonment of Leased Property, without written notice
to PIMSA.

        2.    Failure to pay any installment of rent due and payable hereunder
upon the date when said payment is due, said failure continuing for a period of
ten (10) days.

        3.    Default in the performance of any of COMPANY's covenants,
agreements or obligations hereunder, said default, except default in the payment
of any installment of rent, continuing for fifteen (15) days after written
notice thereof is delivered from PIMSA to COMPANY;

        4.    A general assignment by COMPANY for the benefit of creditors;

        5.    The filing of a voluntary petition in bankruptcy by COMPANY or the
filing of an involuntary petition by COMPANY's creditors, said petition
remaining undischarged for a period of ninety (90) days;

        6.    The appointment of a Receiver to take possession of substantially
all of COMPANY's assets, said Receivership remaining undischarged for a period
of ninety (90) days;

        7.    Attachment, execution or other judicial seizure of substantially
all of COMPANY's assets or this leasehold, such attachment, execution or other
seizure remaining undismissed or undischarged for a period of ninety (90) days
after the levy thereof.

        B.    In addition to the above, each of the following shall be
considered a default of the COMPANY, if there is in respect to GUARANTOR:

        1.    A general assignment by GUARANTOR for the benefit of creditors;

        2.    The filing of a voluntary petition in bankruptcy by GUARANTOR or
the filing of an involuntary petition by GUARANTOR's creditors, said petition
remaining undischarged for a period of ninety (90) days;

        3.    The appointment of a Receiver to take possession of substantially
all of GUARANTOR's assets or of this leasehold, said Receivership remaining
undissolved for a period of ninety (90) days or;

        4.    Attachment, execution or other judicial seizure of substantially
all of GUARANTOR's assets or this leasehold, such attachment, execution or other
seizure remaining undismissed or undischarged for a period of ninety (90) days
after the levy thereof.

        C.    Upon occurrence of any one of the foregoing defaults, PIMSA shall
have the right, at its option, and in addition to other rights or remedies
granted by law, including the right to claim damage, to do either of the
following:

        1.    Immediately rescind this Lease Agreement and eject COMPANY from
the Leased Property.

12

--------------------------------------------------------------------------------



        2.    Claim Specific Performance. In the case of default as specified
above, PIMSA shall, in addition to all other remedies, have the right to declare
in the event the "Rent for the Initial Term", or "Rent for the Extended Term",
as applicable, is being paid in installments, the entire unpaid balance of the
installments on rent to the end of the Five (5) Year Lease Term then in effect,
and all other sums due to PIMSA, immediately due and payable, plus interest at
the rate of twenty percent (20%) per annum of said sums from the date of such
declaration until payment in full, provided that PIMSA shall diligently proceed
to lease the Leased Property to another tenant or otherwise make beneficial use
thereof in mitigation of damages, rent and all other sums due or payable to
PIMSA.

        In the event the Leased Property is leased to another tenant during the
aforesaid Five (5) Year Lease Term or otherwise used in a beneficial manner:

        a.    PIMSA shall promptly refund to COMPANY that portion of rent and
interest paid by COMPANY pursuant to this Paragraph 2 which is allocable to the
period of the Lease Term during which the Leased Property was leased to another
tenant or otherwise used in a beneficial manner as well as any other allocable
sums paid by COMPANY to PIMSA, less any loss or damage incurred by PIMSA as a
result of COMPANY's default, or;

        b.    If such rent or other sums have not been paid by COMPANY to PIMSA,
PIMSA shall credit such amount(s) to COMPANY.

XX. RIGHT TO CURE DEFAULTS.

        In the event of COMPANY's breach or default of any term or provision
herein, PIMSA may, without any obligation to do so, at any time after ten (10)
days written notice, cure such breach or default, or make repairs to the Leased
Property, for the account and at the expense of COMPANY. If PIMSA, by reason of
such breach or default, pays any money, or is compelled to incur any expense,
including attorney's fees, the sums so paid or incurred by PIMSA with all
interest, costs, and damages, shall be paid by COMPANY to PIMSA on the first
(1st.) day of the month following the incurring of such expenses. If any
installment of rent or any other payment is not promptly paid when due, it shall
bear interest of twenty percent (20%) per annum from the date on which it
becomes due until paid; but this provision is not intended to relieve the
COMPANY from fulfilling its obligations hereunder in the time and in the manner
specified in this Agreement. The foregoing interest, expenses and damages shall
be recoverable from COMPANY by exercise of PIMSA's remedies hereinabove set
forth. Efforts by PIMSA to mitigate the damages caused by COMPANY's breach of
this Lease shall not be construed to be a waiver of PIMSA's right to recover
damages under this Clause XX. Nothing in this Clause XX affects the right of
PIMSA to indemnification by COMPANY in accordance with Clause XVII hereinabove
for liability arising prior to the termination of this Lease for personal
injuries or property damage.

XXI. WAIVER.

        In the event PIMSA or COMPANY does not compel the other to comply with
any of the obligations hereunder, such action or omission shall not be construed
as a waiver of a subsequent breach of the same or any other provision. Any
consent or approval shall not be deemed to waive or render unnecessary the
consent or approval of any subsequent or similar act by COMPANY or PIMSA.

XXII. CERTIFICATES.

        COMPANY shall, within ten (10) days of receipt of a written request made
by PIMSA, deliver to PIMSA a statement in writing certifying that this Lease
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same are in full force and effect as modified); the
dates to which the rent and any other charges have been paid, and that PIMSA's
Improvements have

13

--------------------------------------------------------------------------------


been satisfactorily completed. It is intended that any such statement may be
relied upon by any person, prospective purchaser, or lending institution
interested in the Leased Property.

XXIII. HOLDING OVER.

        If COMPANY should remain in possession of the Leased Property after the
expiration of this Lease, COMPANY shall pay a minimum monthly rent equal to
twice the then installment on rent then paid, in the event the "Rent for the
Initial Term", or "Rent for the Extended Term", as applicable, was paid in
installments, until COMPANY has delivered to PIMSA the Leased Property, or
executed a new Lease Agreement. This provision shall not be construed as
granting any right to COMPANY to remain in possession of the Leased Property
after the expiration of the Lease Term. COMPANY shall indemnify PIMSA against
any loss or liability resulting from delay by COMPANY in surrendering the Leased
Property, if such loss or liability is founded on said delay. The parties agree
that COMPANY shall quit and surrender the Leased Property at the expiration of
this Lease Agreement, waiving the right provided by law.

XXIV. SURRENDER.

        On the last day of the term of this Lease Agreement, or the sooner
termination thereof pursuant to other provisions hereof, COMPANY shall quit and
surrender the Leased Property in the same conditions as received by COMPANY, and
restore the premises to a clean and good condition (normal wear and tear
excepted) together with PIMSA's Improvements that may have been made in the
same. Prior to termination of this Lease Agreement, COMPANY shall have removed
all of its property in accordance with Clause III hereof and all property not
removed shall be deemed abandoned by COMPANY and if COMPANY abandoned or is
hereby deemed to have abandoned its property, PIMSA, at its option, but at
COMPANY's expense, shall proceed to remove all of the COMPANY's property, and
its case, warehouse, also at COMPANY's expense, such removed property with a
third party supplier of such warehousing services. COMPANY shall repair and
restore the Leased Property to a good and clean condition, normal wear and tear
excepted, while removing the COMPANY's property.

XXV. QUIET ENJOYMENT.

        PIMSA agrees that COMPANY, upon paying the "Rent for the Initial Term",
or "Rent for the Extended Term", as applicable, and all other charges provided
for herein and upon complying with all of the terms and provisions of this Lease
Agreement, shall lawfully and quietly occupy and enjoy the Leased Property
during the Lease Term.

XXVI. ATTORNMENT.

        COMPANY shall, in the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under, any
mortgage or deed of trust made by PIMSA, its successors or assigns, encumbering
the Leased Property, or any part thereof, if so requested, attorn to the
purchaser upon such foreclosure or sale and recognize such purchaser as the
Lessor under this Lease.

14

--------------------------------------------------------------------------------

XXVII. ENVIRONMENTAL PROTECTION LAW.

        PIMSA hereby states that the Leased Property, its soil and underground
are free and clear of any hazardous materials, wastes or contaminants.
Nevertheless, PIMSA shall indemnify and save the COMPANY harmless from and
against losses, demands, claims, payments, suits, actions and judgments of any
nature and description brought against it by reason of the fact that
contaminants existed on the Leased Property, soil and/or underground, or were
deposited there, prior to November 01, 1988. The COMPANY will be responsible for
any losses, damages or injuries caused by the contaminants which were deposited
by the COMPANY on the Leased Property, soil or underground after November 01,
1988.

        It will be the sole responsibility of the COMPANY to comply with all
Federal, State or Municipal environmental laws, rules and dispositions, which
must be complied with by the COMPANY pursuant with the industrial activities it
will perform in the Leased Property and therefore, must obtain the required
licenses, authorizations, permits and any other document that it must possess
pursuant with the aforestated environmental rules.

        Furthermore, the COMPANY will be solely and exclusively responsible for
any demand, claim, or proceeding initiated against PIMSA, and which results from
acts or omissions by the COMPANY, or its employees, agents, invitees, or
contractors, regarding the handling of hazardous or toxic materials or wastes
located in or moved to, from or through the Leased Property. The COMPANY in
these cases, shall indemnify and save PIMSA harmless from and against losses,
demands, claims, payments, suits and actions, including judgments of any
competent environmental authority.

XXVIII. MISCELLANEOUS.

        A.    This document contains all of the agreements and conditions made
between the parties, and may not be modified orally in any manner other than by
a written agreement signed by the authorized representative of the parties.

        B.    If any term, covenant, condition or provision of this Lease
Agreement, or the application thereof to any person or circumstance, shall to
any extent be held by a court of competent jurisdiction, to be invalid, void or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Lease Agreement, or the application thereof to any person or
circumstance, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

        C.    In the event that either party should bring an action against the
other party for the possession of the Leased Property, or for the recovery of
any sum due hereunder, or because of the breach or default of any covenant in
this Lease Agreement, the prevailing party shall have the right to collect from
the other party its costs and expenses, including attorneys' fees.

        D.    Every payment and performance required by this Lease Agreement,
shall be paid and performed precisely on the date specified for such payment or
performance and no delay or extension thereof shall be permitted.

        E.    The titles and subtitles in these Clauses of this document shall
have no effect on the interpretation of the terms and provisions contained in
this Lease Agreement.

        F.    The parties agree that this Lease Agreement will be governed by
the Laws of the State of Baja California, Mexico. For everything pertaining to
the interpretation and compliance of this Lease Agreement the parties thereby
expressly submit to the jurisdiction of the Civil Courts of the City of
Mexicali, State of Baja California, Mexico, waiving any other jurisdiction which
might be applicable by reason of their present or future domiciles or otherwise.

15

--------------------------------------------------------------------------------


        G.    This Lease Agreement shall be executed in Spanish and English.
However, in the event a dispute or other inconsistency should arise regarding
interpretation or meaning of this Lease Agreement, the English version shall
control.

        H.    Whenever the prior consent of either party, written or otherwise,
is required as a condition for any act by the other party under this Lease
Agreement, such party agrees not to arbitrarily or unreasonably withhold such
consent.

        I.    Each party shall execute such further documents as shall be
requested by the other party, but only to the extent that the effect of said
documents is to give legal effect to rights set forth in this Lease Agreement.

        J.    COMPANY hereby covenants to PIMSA, and PIMSA relies upon said
covenant as a material inducement to enter into this Lease, that COMPANY will
deliver to PIMSA, concurrently with the execution and delivery hereof a Guaranty
of this Lease in the form attached hereto as Exhibit "D", executed by COASTCAST
CORPORATION, or by such other GUARANTOR as may be acceptable to PIMSA.

        K.    Submission of this instrument for examination or signature by
COMPANY does not constitute a reservation of or option to Lease, and it is not
effective as a Lease or otherwise until execution and delivery by both PIMSA and
COMPANY.

        L.    This Lease and each of its covenants and conditions shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the provisions hereof. Whenever in
this Lease Agreement a reference is made to PIMSA, such reference shall be
deemed to refer to the person in whom the interest of the Lessor hereunder shall
be vested. Any successor or assignee of COMPANY who accepts an assignment or the
benefit of this Lease Agreement and enters into possession or enjoyment
hereunder shall thereby assume and agree to perform and be bound by the
covenants and conditions hereof.

        M.  In the event the Government of Mexico or any subdivision thereof
appropriates, forcibly buys or in any other way takes over the assets or
business of the Lessee, and without due cause by COMPANY prevents COMPANY from
doing business in Mexico, the COMPANY may upon written notice to PIMSA terminate
this Lease Agreement without liability or penalty for such termination and
without further liability for rental payments due under this Lease Agreement by
without prejudice to the rights of PIMSA and COMPANY to claim from the
corresponding authority the damages caused.

XXIX. RIDER NUMBER I, PIMSA'S IMPROVEMENTS.

        Attached hereto as RIDER NUMBER I, is a description of PIMSA's
Improvements and by this reference are made a part hereof.

XXX.    The parties agree that the "Rent for the Initial Term", or "Rent for the
Extended Term", as applicable, are the amounts so defined in this Lease,
regardless if COMPANY was granted option to pay in installments.

XXXI.    This Lease Agreement is in lieu of Lease Agreement dated December 16,
1998.

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease Agreement as of the
twentieth day of december of two thousand and two.

PIMSA:   COMPANY:
PARQUE INDUSTRIAL MEXICALI,
S . A . D E C . V .
 
COASTCAST CORPORATION, S.A.
By:
 
/s/ Eduardo Manuel

--------------------------------------------------------------------------------

Mr. Eduardo Manuel
Martinez Palomera
Executive Vice President
 
By:
 
/s/ Fernando Diaz Castillo

--------------------------------------------------------------------------------

Mr. Fernando Diaz Castillo
General Director Of Operations And General Manager
W I T N E S S E S
By:
 
/s/ Francisco Fiorentini

--------------------------------------------------------------------------------

Mr. Francisco Fiorentini
Manager
 
By:
 
/s/ C. P. Norma Martinez Miguel

--------------------------------------------------------------------------------

C. P. Norma Martinez Miguel

17

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7
R E C I T A L S
C L A U S E S
